Order filed December 20, 2011




                                              In The
                         Fourteenth Court of Appeals
                               NO. 14-10-01212-CR
                                 ____________
                   JUAN MANUEL MESTICO-RODRIGUEZ, Appellant
                                       V.
                          THE STATE OF TEXAS, Appellee

                           On Appeal from the 174th District Court
                                    Harris County, Texas
                               Trial Court Cause No. 1260041

                                             ORDER

       This court has determined, pursuant to Texas Rule of Appellate Procedure 34.5(f) and
34.6(g)(2), that it must inspect the original of State's Exhibits #1(DVD), #71(DVD) and
#72(DVD).

       The clerk of the 174th District Court is directed to deliver to the Clerk of this court the
original of State's Exhibits #1(DVD), #71(DVD) and #72(DVD), on or before December 29,
2011. The Clerk of this court is directed to receive, maintain, and keep safe this original exhibit;
to deliver it to the justices of this court for their inspection; and, upon completion of inspection,
to return the original of State's Exhibits #1(DVD), #71(DVD) and #72(DVD), to the clerk of the
174th District Court.




                                                       PER CURIAM